DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The exact meanings of the following terms or phrases are not clearly understood: “curvatured out” (claim 1, line 4), “for providing the housing” (claim 1, line 7), “curvature-molded” (claim 2, line 3), and “a protrusion part (111) provided in the form of a protrusion form” (claim 4, line 2).
 	Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 	There is no clear antecedent basis for “the mounting unit”, as recited in the first line of claim 3, or “the inner surface of the housing” as recited in the second line of claim 5.
 	Also, in claim 4, line 3, it is unclear as to what the phrase “which is drawn in or out” is referring.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steiner (US-8,636,183).
 	Steiner shows an embodiment of an apparatus in Figures 9-10C comprising a housing (70) with a mounting portion (see Fig. 10C) for securely mounting the housing over a cell phone (10), a slidable touch part (72), and a pressing knob portion (78).  The hook-shaped “side part” (74) at the distal end of the touch part can have rounded or “curvatured” corners (see Figs. 2B and 4B).

Claim(s) 1, 3, and 4, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramies et al. (US-8,483,786).
 	The patent to Ramies et al. shows an indirect touch apparatus (see Figs. 1-3) comprising a housing (130) mounted to the rear surface of “belongings” (110) through an adhesive (see col. 4, line 28), a touch part (120) having a curved distal surface that is slidably provided in the housing, and a pressing knob (140).  Regarding claim 4, the cap engaging opening of the bottle opener (120) includes a straight edge “protrusion part” on the opposite side of the opening from the curved distal end.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over either Steiner (US-8,636,183) or Ramies et al. (US-8,483,786).
 	The Steiner and Ramies et al. patents fail to disclose the thickness dimension of their touch parts as being between 0.5 – 1.5 mm as called for in claim 6 of the instant application.
 	However, it would have been an obvious choice of mechanical design to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the thickness of either the Steiner or Ramies et al. touch part as thin as possible (e.g. between 0.5 – 1.5 mm) so long as the touch part could function as intended.  Such a thin part would advantageously result in  a compact and lightweight design for the end product.
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fulkerson (US-2020/0086477) shows a slidable touch part designed for selectively engaging a touch object in a sanitary manner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
8/5/2022